Citation Nr: 1124923	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a separate evaluation for instability and subluxation due to a left knee patellofemoral syndrome for the period February 2, to April 19, 2002.

2.  Entitlement to a separate evaluation for instability and subluxation due to a left knee patellofemoral syndrome for the period since April 20, 2002.

3.  Entitlement to a separate evaluation for instability and subluxation due to a right knee patellofemoral syndrome for the period February 2, to April 19, 2002.

4.  Entitlement to a separate evaluation for instability and subluxation due to a right knee patellofemoral syndrome for the period since April 20, 2002.

5.  Entitlement to service connection for cervical and thoracolumbar spine disorders secondary to a bilateral patellofemoral syndrome .

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  A September 2002 rating decision granted a 30 percent rating for the left knee disorder, and continued a 20 percent rating for the right knee disorder.  The rating decision also denied entitlement to a total disability evaluation based upon individual unemployability.

A January 2005 rating decision denied entitlement to service connection for cervical and thoracolumbar disorders secondary to the service-connected bilateral knee disorders.

In January 2010 the Board granted entitlement to a separate 10 percent rating for left knee instability and subluxation due to a patellofemoral syndrome, and a separate 20 percent rating for right knee instability and subluxation due to a patellofemoral syndrome for the period February 8, 2002, to April 19, 2002.  The Board denied entitlement to service connection for cervical and thoracolumbar spine disorders, to include secondary to bilateral knee disorders; as well as entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability.  

The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In July 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in July 2010, the Court granted the Motion, vacated that part of the January 2010 Board decision that addressed "non-limitation of motion" knee symptomatology, the total disability evaluation on the basis of individual unemployability due to service-connected disability claim, and the claim for service connection for spine disorders, and remanded the case to the Board for further appellate review consistent with the Motion.

The Motion styled the issues on remand as entitlement to a separate rating higher than 10 percent for left knee instability and subluxation due to a patellofemoral syndrome, and entitlement to an evaluation higher than 20 percent for the right knee instability and subluxation due to a patellofemoral syndrome for February 8, 2002, to April 19, 2002.  As discussed in the decision below, however, the Board construes the Motion to also require the Board to explore whether the Veteran was entitled to the separate ratings beyond April 19, 2002.  Thus, the Board has styled the issues as noted on the cover sheet.

The issues of entitlement to service connection for cervical and thoracolumbar disorders secondary to bilateral knee disorders, and entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities, are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Other than the period February 8, to April 19, 2002 when instability was shown, and the term from February 3 to March 31, 2010, during which time the appellant received a 100 percent post surgery convalescent rating, the Veteran's left knee patellofemoral syndrome was not manifested by any form of chronic instability or subluxation.  During the term from February 8, to April 19, 2002, the left knee was not manifested by moderate instability.

2.  Other than the period February 8, to April 19, 2002, the Veteran's right knee patellofemoral syndrome was not manifested by any form of chronic instability or subluxation.  During the term from February 8, to April 19, 2002, the right knee was not manifested by severe instability.

3.  The preponderance of the evidence shows that the appellant's right knee patellofemoral syndrome was not manifested by instability for the period since April 20, 2002.


CONCLUSIONS OF LAW

1.  For the period February 2 to April 19, 2002, the requirements for a separate rating higher than 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  For the period since April 20, 2002, the requirements for a separate rating for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

3.  For the period February 2 to April 19, 2002, the requirements for a separate rating higher than 20 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

4.  For the period since April 20, 2002, the requirements for a separate rating for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2001, April 2002, October 2004, August 2006, and April 2007, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. The August 2006 letter provided adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.

Any prejudice caused by the timing of the notice provided was harmless.  First, the VCAA notices issued to the Veteran contained the essential notice elements. Indeed, the increased rating, and all other claims were readjudicated during the appeal period.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Further, as noted in the Introduction, the Veteran appealed the January 2010 Board decision to the Court, where he was represented by counsel.  As a result, the Board may infer that the Veteran has actual knowledge of what is required to prove his claims.  Thus, any timing-of-notice error was cured and rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither nor he nor his representative has alleged a failure to assist him, to include while the case was on appeal to the Court.  He was afforded a meaningful opportunity to participate in the adjudication of the claim through the opportunity to present pertinent evidence in light of the notices provided.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

As noted in the Introduction, the Motion concerned only that portion of the January 2010 Board decision that addressed instability and subluxation due to the Veteran's bilateral patellofemoral syndrome.  Hence, the Board need not, and will not, revisit the rating assigned based on limitation of motion.

Separate ratings for disabilities rated on the basis of limitation of motion, to include arthritis, and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997). Following receipt of a copy of a February 2002 examination report, the RO received the Veteran's claim in late-March 2002, through his representative, for a separate rating for the instability noted on the February 2002 examination.  The September 2002 rating decision denied entitlement to a separate rating for instability.  The Board found in January 2010 that the evidence of record showed the knees to have met or approximated the criteria for a separate rating for instability for the term from February 8, to April 19, 2002.  38 C.F.R. §§ 4.3, 4.7.

Instability is rated as other impairment of the knee.  Slight instability warrants a 10 percent evaluation.  Moderate instability warrants a 20 percent rating, and severe instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As set forth in the Motion, the Board noted in the January 2010 decision that, "the claims file shows that the question whether the knees have manifested instability has been the most contentious issue of the adjudication."  The gist of the July 2010 Motion pertained to how the Board weighed the examination findings of a VA nurse practitioner examiner versus the examination findings made by VA orthopedists.  The consensus of the parties to the Motion is that the Board did not adequately set forth the reasons why greater weight was afforded to the findings offered by orthopedists.   In as much as the Board in fact allowed the separate ratings for the period February to April 2002, the undersigned interprets the Motion to require the Board to address whether the evidence was at least in equipoise as to whether the Veteran approximated the criteria for separate ratings for non-limitation of motion symptomatology for a longer period.  Hence, the Board sets forth the reasons and bases for the decision below.

The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

A February 2002 VA orthopedic progress note, by Dr. H, entered approximately one week prior to a Compensation and Pension Examination, notes the Veteran's complaints of bilateral knee pain, slightly greater on the right, primarily under the kneecap.  The Veteran told the examiner he had been taking anti-inflammatory medication, using a cane, as well as different braces and a knee immobilizer.  He also reported using crutches at times.  Physical examination revealed the Veteran to be neurovascularly normal.  Range of motion was 0 to 130 degrees bilaterally, and there was 0 - 1+ effusion bilaterally.  There was tenderness of the right knee medial and lateral joint lines.  The left knee manifested minimal tenderness.  Anterior drawer was 9 mm bilaterally, and Lachman's was 0 - 1+ in the right knee.  The examiner noted that x-rays restricted to a patellofemoral view showed some mild degenerative changes.

The examiner noted the findings indicated the possibility of bilateral meniscus tears and suggested an MRI examination.  He also opined, however, that the Veteran's plain films were not too bad.

The February 2002 Compensation and Pension Examination report notes the examination was conducted by a nurse practitioner.  The report notes that physical examination revealed that, while anterior drawer stress and McMurray's sign were negative, there was a marked laxity to varus stress, right greater than left.  Further, March and early-April 2002 MRI examination reports noted a meniscus tear and Grade I ligament sprain on the left.  The Board noted in the January 2010 decision that, although the 2002 MRI examination report did not indicate ligament pathology in the right knee, the Board opted to afford the Veteran the benefit of the doubt, 38 C.F.R. § 4.3, and find bilateral instability based on the examiner's objective findings on clinical examination-at least as of the time of the February 2002 examination.  Further, there was not a great variance between the nurse practitioner's findings and those of Dr. H, as Dr. H noted Lachman's 0 to 1+ in the right knee.  In light of the fact the nurse practitioner noted the instability was greater on the right than the left, the Board in January 2010 found, and continues to find, the evidence of record supports a separate rating for slight instability on the left, and moderate instability on the right.  In light of the findings at the earlier examination, the Board finds the knees manifested this pathology as of the orthopedic progress note of February 8, 2002.  38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

The Motion suggests that, because the Board's basis for allowing the separate rating for instability included the nurse practitioner's findings at the February 2002 VA examination, the Board was required to continue to allow the rating on the basis of subsequent examinations by the nurse practitioner.  The totality of the evidence shows, however, that pathology due to instability was a chronic compensable entity only for a brief period of time.

The July 2003 VA examination report notes the nurse practitioner again noted some of Dr. H's notes and noted bilateral instability among the findings of the examination.  Following receipt of the July 2003 examination report, the RO noticed the conflict between the findings of instability by the nurse practitioner and those by VA physicians at other VA examinations which found that the Veteran's knees were stable.  As a result, the RO deemed the examination inadequate for rating purposes and returned the claims file to the nurse practitioner with a request for clarification of the issue.

The September 2003 report by the nurse practitioner notes that the Veteran had been examined on some 10 different occasions by five different providers.  The nurse practioner noted further that, at the February 2002 examination no laxity was noted, but at the July and September 2003 examinations bilateral laxity and instability were demonstrated.  (Emphasis added).  The nurse practitioner conducted all three examinations.

As the Board noted in the January 2010 decision, the seminal issue is whether the nurse practitioner's post-February 2002 findings should receive more weight than the other examiners-all orthopedists, who found no instability.  

The August 2002 examination report noted that there was no laxity in either knee.  Entries of June 2003, by Dr. H, and December 2003 by another orthopedist note the knees were stable.  The Motion noted that the Board did not provide reasons for favoring the other examiners over the nurse, but the prior sentence in fact includes a salient basis.  While the nurse practitioner is a trained medical professional, Dr. H, and the other physicians who examined the Veteran at the noted follow-ups, are not only physicians but they are orthopedists.  Orthopedics is a medical specialty.  The Board finds that an orthopedist brings more unique training, experience and skill to bear on the issue vis-à-vis the training, skill and experience held by a nurse practitioner.  The other factors considered by the Board included the accuracy of the nurse's September 2003 report.  In addition to noting in the September 2003 report that bilateral laxity and instability were demonstrated in the Veteran's knees at the July and September 2003 examinations, the nurse practitioner also noted that no laxity was noted at the February 2002 examination when it fact it was, as set forth earlier in this decision.  

The Board finds that discrepancy to be a valid factor in assigning greater probative value to the findings offered by the orthopedists.  Further, the tenor of the September 2003 report by the nurse was clearly one of chagrin, as the nurse apparently took umbrage at the RO's stated basis for returning the report for clarification.

The nurse practitioner noted in the September 2003 report that at assessments of April, May, and October 2002; and June 2003, the physician examiners noted no findings of laxity of either knee.  Yet, the nurse practioner did not indicate state why his findings varied.   All of the other assessments by the orthopedists were conducted relatively close in time to those conducted by the nurse practitioner.  Yet, the examining orthopedists found no laxity or instability on clinical examination.  As discussed, in light of the orthopedists specialized training, the inaccuracy of the nurse's recall of his own prior report, and the tenor of the nurse's September 2003 report, the Board deemed the orthopedists' findings more indicative of the symptomatology of the Veteran's knees.

The Motion found that the Board should have considered whether the difference between the nurse practitioner's and the orthopedists' findings meant that the Veteran's instability was of an intermittent nature.  The Board agrees, and that is in fact exactly what the Board addressed in segregating the nurse's findings from the findings of the orthopedists.  That is what a staged rating is all about.  Hart, 21 Vet. App. 505.  Nonetheless, even intermittent symptomatology must be chronic for the period for which it is present, as opposed to a brief flare-up.  As a result of his surgery, the orthopedists were evaluating the Veteran almost monthly.  In light of this fact, if bilateral instability was a chronic ongoing component of the Veteran's bilateral knee symptomatology during that period of time, the Board finds that the examining orthopedists would have noted it in their clinical examination reports.  It bears repeating that there was imaging evidence that was not clearly in accord with the nurse practitioner's February 2002 findings, primarily the March 2002 MRI examination, but the Board still allowed the separate ratings for the period February to April 2002.

Hence, the Board assigns greater weight to the findings of the orthopedists and finds that as of April 19, 2002, there was no factual basis for separate ratings for instability.

The January 2006 examination report noted no findings of instability of either knee.  

In February 2010, the Veteran underwent a left knee partial lateral menisectomy, and a left knee chondroplasty of the patella and medial femoral condyle with micro fracture of the medial femoral condyle.  In an April 2010 rating decision the appellant was awarded a 100 percent rating for his left knee disorders under the provisions of 38 C.F.R. § 4.30 (2010).   Given the assigned 100 percent rating, there is no basis to award a higher evaluation for the left knee in light of this award during the period from February 3, 2010 to March 30, 2010.  

In August 2010, the Veteran was seen for a VA examination.  In pertinent part the appellant reported that his knees were unstable, that they gave way and were weak.  He reported that the knees subluxed at least once daily.  Physical examination revealed no left or right knee instability.  McMurray's test was positive bilaterally.  

Thus, the preponderance of the probative evidence shows that only for the period from February 2 to April 19, 2002, did the Veteran's knees most nearly approximated a separate rating for instability: a slight instability and 10 percent for the left knee, a and moderate instability and 20 percent for the right.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257.  For the period since April 20, 2002, the Board finds no factual basis for a staged rating.  Hart.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a separate evaluation not to exceed 10 percent for instability and subluxation due to a left knee patellofemoral syndrome, status post-arthroscopy, for the period February 8 to April 19, 2002, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate compensable evaluation for instability and subluxation due to a left knee patellofemoral syndrome, status post-arthroscopy, for the period since April 20, 2002, is denied.

Entitlement to a separate evaluation not to exceed 20 percent for instability and subluxation due to a right knee patellofemoral syndrome for the period February 8 to April 19, 2002, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate compensable evaluation for instability and subluxation due to a right knee patellofemoral syndrome, status post-arthroscopy, for the period since April 20, 2002, is denied.


REMAND

In the January 2010 decision the Board denied the claim for entitlement to service connection for cervical and thoracolumbar spine disorders on a direct and secondary basis.  The medical reports that indicate negative nexus opinions as to secondary service connection, however, did not address whether the Veteran's service connected bilateral knee disabilities aggravate his claimed neck and back disorders.  Thus, that issue needs to be assessed by a medical professional.

The Board notes that the Veteran has undergone arthroscopies on both knees since the Board's January 2010 decision, as well as having received treatment for other disorders.  Further, the Veteran is no longer in VA Vocation and Rehabilitation.  Therefore, a comprehensive reassessment of his employability is indicated.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO the AMC/RO will obtain the Veteran's VA Vocation and Rehabilitation Records and, after the Veteran has signed the appropriate releases, all pertinent treatment records which are not already in the claims file and include them with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the above is complete, the AMC/RO shall arrange a VA examination of the Veteran by an orthopedic physician to determine the etiology of any diagnosed cervical and thoracolumbar spine disorders.  All indicated diagnostic or clinical tests should be conducted.  The claims folders must be made available to the examiner for review as part the examination, as well as a copy of this remand.

Following an examination and a review of the evidence the orthopedist is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed cervical or thoracolumbar spine, or both, is related to the Veteran's active service or to some other event.  If the answer is "No," is there a 50/50 chance that either the cervical spine, thoracolumbar spine disorder, or both, is caused by the service-connected bilateral knee disorders?

If the answer to both of the questions set forth above is "No," is there a 50/50 chance that the bilateral knee disorders aggravate any current cervical or lumbar disorder?  That is do the bilateral knee disorders chronically worsens any cervical and/or lumbar disorder?  The orthopedist is to specifically comment on the November 2003 report of Gary L. Walsemann, D.C., and his other treatment records in the claims file, and to indicate specific agreement or disagreement, and the reasons for agreement or disagreement.

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinions, the orthopedist must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The orthopedist is further advised that the term "at least as likely as not" or a "50/50 chance" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the orthopedist is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining orthopedist must specifically explain why the causation of any diagnosed cervical or thoracolumbar spine disorder is unknowable?  

The orthopedist is to attach a copy of his/her curriculum vitae to the report.

3.  After the above is complete, the AMC/RO shall arrange for the Veteran to be examined by a physician to assess whether it is at least as likely as not that his service-connected disabilities alone render him unable to perform substantially gainful employment.  All indicated tests and studies should be performed.  It must be determined whether all clinical findings found on examination are related to the service-connected pathology.  If nonservice connected symptoms are shown but they cannot be disassociated from one another that fact should be noted in the report.  The examining physician shall assess the Veteran's ability to pursue substantially gainful employment in view of all service- connected pathology alone, without regard to age.  The AMC/RO shall ensure that the claim files are provided to the examining physician for use and reference in conducting the examination.  The examining physician must provide a rationale for any opinion offered.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claims de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


